Citation Nr: 9924807	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  95-15 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for skin 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to January 
1969.  

This appeal arises from a December 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico, which denied the veteran's 
request to reopen his claim for service connection for tinea 
barbae.


FINDINGS OF FACT

1.  The last final disallowance of the claim for service 
connection of a skin disorder is a decision of July 1980 by 
the Board of Veterans' Appeals.

2.  The evidence submitted since July 1980 includes evidence 
which bears directly and substantially upon the specific 
matter under consideration and which is so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for a skin disorder.  

3.  The veteran has presented a plausible claim for service 
connection for a skin disorder and this claim is capable of 
substantiation.


CONCLUSIONS OF LAW

1.  The evidence received since the July 1980 decision of the 
Board, which denied service connection for a skin disorder, 
is new and material and the appellant's claim for service 
connection for a skin disorder is reopened.  38 U.S.C.A. 
§§ 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. § 3.156 
(1998).  

2.  A well-grounded claim for service connection for a skin 
disorder has been submitted.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulations.  To establish service connection for a 
claimed disability, the facts as shown by evidence must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1997).  

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (1998).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Except as provided in 38 U.S.C.A. § 5108, when a claim is 
disallowed by the Board, the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered.  38 U.S.C.A. § 7104(b).

However, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, VA 
shall reopen the claim and review the former disposition of 
the claim."  38 U.S.C.A. § 5108.

The Court of Appeals for Veterans Claims (Court) recently 
announced a three-step analysis to apply in determining 
whether to reopen previously and finally denied claims.  See 
Elkins v. West, 12 Vet. App. 209 (1999).  Under the Elkins 
test, the Board must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a) (1998) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, 
if the claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring that 
VA's duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Winters v. West, 12 Vet. App. 203 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it contributes to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it would not be 
enough to convince the Board to alter a prior decision.  

The Court has held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).

In determining whether evidence is new and material, "the 
credibility of the evidence must be presumed."  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

Whether New and Material Evidence Has Been Submitted to 
Reopen the Claim for Service Connection for Skin Disability

The veteran was examined at service entrance in June 1966.  
His skin was noted as normal.  Service medical records dated 
in May 1968 reveal that the veteran sought treatment for a 
skin disorder.  Folliculitis of the beard area was noted.  A 
cream was dispensed and the veteran was told to grow a beard.  
In August 1968 the veteran asked to see the doctor for a 
beard infection.  The veteran still had folliculitis.  He was 
again told to grow his beard.  He was given tetracycline.  He 
returned a week later with a bearded face.  There was marked 
improvement.  Tetracycline was dispensed and he was told to 
grow his beard for one more week.  In December1968 the 
veteran complained of a rash in his beard area.  The examiner 
noted that the had folliculitis barbae.  He was waiting for 
some shaving powder from home that helped before.  A cream 
was dispensed and he was told to trim his beard with 
scissors.  

On service separation examination in January 1969 evaluation 
of the skin was noted to be abnormal.  Pseudofolliculitis of 
the beard was diagnosed.  On his Report of Medical History 
the veteran checked that he had had skin diseases.  

In January 1969 the veteran submitted a claim for service 
connection for skin infection.  A March 1969 VA Reference 
Slip reveals that the veteran failed to report for a VA 
examination.  The RO sent the veteran a letter in April 1969 
stating that his claim had been denied.  

The veteran submitted an application for service connection 
for a skin rash in August 1978.  The RO denied the veteran's 
claim for service connection for a skin rash in September 
1978 on the basis that no chronic skin disease was found.  

In October 1978 the veteran submitted private medical 
records.  They included August 1973 records of a consultation 
to determine the origins of the veteran's hyperventilation 
attacks.  A September 1977 outpatient report was submitted 
(which is virtually illegible) with a diagnosis of "spistas 
r/o hyperventilation."  An undated letter from Dr. Thomas 
Willoughby which related to treatment for fume inhalation and 
treatment for an upper respiratory infection was also 
included.  Also submitted was a February 1978 letter from Dr. 
Willoughby which noted treatment for upper respiratory 
infections and emergency room visits for removal of nasal 
packs.  He had also seen the veteran in August 1973 for chest 
pain and difficulty breathing.  

An October 1978 rating decision stated that no new evidence 
warranting a grant of service connection for skin disease had 
been submitted.  A letter was sent to the veteran in November 
1978 which informed him that his claim had been denied.  

The veteran submitted additional records in March 1979.  They 
included duplicates of the records received by the RO in 
October 1978 and some additional private medical records.  
April and May 1977 letters from Dr. Zukowski regarding the 
veteran's hyperventilation and working around glue fumes were 
included.  Copies of August 1973 reports of chest X-rays and 
an EKG were also submitted.  

In April 1979 the RO issued a rating decision stating that 
the records were not new and material evidence to reopen the 
claims for service connection for stomach and nervous 
disorders.  A July 1979 rating decision denied service 
connection for folliculitis barbae as a constitutional and 
developmental abnormality.  An August 1979 Report of Contact 
was accepted as a notice of disagreement with the July 1979 
determination.  

A VA examination was performed in September 1979.  The 
dermatology examination includes a history of recurrent bumps 
of the whole body for nine years.  They began in Vietnam and 
were first seen and evaluated in Vietnam.  He had repeatedly 
visited local doctors and VA doctors.  The rash now appeared 
every six to eight weeks and lasted three to four days, 
sometimes longer.  It resolved and left dark spots.  He had 
never been seen with active lesions.  Bumps varied from one 
millimeter (mm.) to 2 centimeters (cm).  They were pruritic 
and might persist for multiple days or weeks.  The previous 
diagnosis was xerosis folliculitis.  Examination revealed 
that the skin was essentially clear except for papules on the 
penis, a few hyperpigmented patches on the face and arms, and 
a few follicular papules on the arms.  The assessment was 
that the history was compatible with disseminate and 
recurrent infundibulofolliculitis or folliculitis or 
cholinergic urticaria.  The examiner could not distinguish 
between them without seeing the active lesions.  The veteran 
was instructed to return to the clinic when the rash occurred 
for reevaluation.

In October 1979 the RO again denied the claim for service 
connection for a skin disorder as a constitutional or 
developmental abnormality.  

A hearing was conducted in February 1980.  The veteran 
testified that four or five months after he arrived in 
Vietnam he started breaking out in two different types of 
rashes.  One of them was like a little blister bump.  He 
claimed that he had an all over skin condition.  He was 
treated in service by a regular doctor.  They tried different 
medications, switching soaps and putting starch in his 
clothes.  Because of the waiting period for an appointment it 
had never been checked while it was active.  The veteran 
testified that he had been treated continuously for skin 
rashes since service.

The veteran submitted a written statement in February 1980.  
He stated that he had never had a skin disorder prior to 
service.  His problems started two or three months after he 
arrived in Vietnam.  He was treated for his skin at least 
once a month until he left Vietnam.  He was given a profile 
not for a beard infection but for a total body disorder.  The 
profile is missing from his records.  

The Board of Veterans' Appeals (Board) denied the claim for 
service connection for a generalized skin disorder in July 
1980 on the grounds that there was no basis to find an 
etiological relationship between the generalized skin 
disorder noted on recent VA examination and the folliculitis 
barbae noted in service.

The veteran filed a claim for service connection for 
chloracne as a result of exposure to Agent Orange in service 
in February 1992.  An Agent Orange Questionnaire reflects 
that the veteran's health complaints included skin rashes, 
lesions on his body, facial hair not growing in certain 
spots, and his hair falling out.  A VA September 1990 Agent 
Orange evaluation was submitted.  Also submitted was a 
September 1990 letter from an Environmental Health Officer 
which stated that there was not enough scientific evidence to 
link the veteran's Agent Orange exposure many years ago to 
any specific health problems or laboratory test 
abnormalities.  

A VA dermatology examination was performed in May 1992.  The 
veteran gave a history of onset of skin problems in 1968.  He 
developed blisters and pimples and was told to grow a beard.  
The examiner wrote in parentheses that it sounded like 
pseudofolliculitis barbae.  The veteran served in areas which 
appeared to have been sprayed with defoliants.  He was not 
aware of being sprayed.  The skin problems had persisted to 
the present date.  At that time, his problems continued to 
worsen.  The main subjective complaints were itching and slow 
healing of scars with darkening.  The veteran had been seen 
at the VA Dermatology Clinic but those records were 
unavailable.  Examination revealed that the veteran had dry 
skin with several scaly patches, a few subtle erythematous 
vesicles, and at least 2 dermatofibromas on the left arm.  
Right cheek had a post-inflammatory papule, mild 
pseudofolliculitis.  There were no comedines, hirsutism or 
scarring in chloracne areas.  The skin disorder was 
distributed over his trunk and face.  The diagnoses were 
dermatitis, trunk and face with a history on the face; mild 
post-inflammatory hyperpigmentation; and dermatofibromas.  
The examiner added that it was very difficult to totally put 
together the veteran's present findings with his history.  
Apparently the rash has been much worse in the past.  Old 
medical records would be most helpful.  

Service connection for chloracne was denied by the RO in a 
June 1992 rating decision.  A letter was sent to the veteran 
in the same month informing him that his claim for service 
connection for chloracne had been denied.  

The RO received the veteran's claim for service connection 
for tinea barbae in October 1992.  The veteran asserted that 
tinea barbae started when he was in Vietnam and had continued 
ever since.  The RO responded in December 1992 that the 
veteran must submit new and material evidence to support his 
claim since service connection for pseudofolliculitis barbae 
had previously been denied.  A rating action in December 1992 
denied the veteran's request to reopen the claim for service 
connection for pseudofolliculitis barbae.  The RO stated that 
it had previously been denied on the basis that it was a 
constitutional and developmental condition and that it had 
not been aggravated in service beyond the normal progression 
of the disease.  A letter was sent to the veteran in December 
1992 which informed him that his request to reopen was 
denied.  

The veteran's representative indicated that the veteran 
wished to initiate the appeals process in January 1993.  The 
RO accepted that communication as a notice of disagreement.  

In January 1993 the veteran submitted a statement from his 
father and R.J.  His father stated that he first noticed that 
the veteran had rashes and holes in his face when he returned 
from Vietnam.  The problem had increased and grown worse.  
The rashes on his body had multiplied.  R.J. stated that for 
21 years she had seen rashes appear and disappear on the 
veteran.  He had spots on his face in the beard area with no 
hair growth.  

The RO issued a confirmed rating decision in April 1993 which 
continued the denial of service connection for tinea barbae 
on the basis that no new and material evidence had been 
submitted.  

In May 1993 the veteran filed a substantive appeal and 
indicated that his skin problems had begun in service.  He 
stated that he had to take sick days because the rash was 
very unsightly and itched.  

An October 1993 deferred rating action sheet reveals that the 
VA Medical Center at Albuquerque was contacted and requested 
to forward copies of any records of treatment of the veteran 
in the Dermatology clinic.  

A hearing conducted in October 1993 at the RO before a 
Hearing Officer.  The veteran testified that he first noticed 
a skin rash in early 1968 and that the rash had been all over 
his body.  He had been given lotions.

A VA examination was conducted in October 1993.  A history of 
an intermittent rash which had been present continuously 
since 1968 was recorded.  The rash began as small papules 
which were pruritic.  They then healed and became hyperpig-
mented scars.  He had tried several medications without 
improvement.  He had not been treated recently.  He 
complained of itching.  He was concerned about the appearance 
of the scars in public.  The facial rash sometimes improved 
when he could grow a beard.  Objective findings included four 
hyperpigmented scars, two on his left arm and two on his 
face.  He had multiple small follicular papules.  There were 
approximately 10 on his chest.  He had dry skin on his 
anterior legs.  The examiner's clinical impression was that 
he had chronic folliculitis, which healed with scars.  He 
also had some dry skin dermatitis.

A February 1994 Hearing Officer's Decision continued the 
denial of the request to reopen the claim for service 
connection for tinea barbae.  

In a letter received in July 1996 the veteran stated that he 
had been treated many times for his skin condition.  He was 
given medication in the military and had been treated at the 
VA Hospital in Albuquerque since 1970.  In a statement 
received in August 1996 the veteran claimed that his skin 
condition was due to exposure to Agent Orange.  

A hearing was conducted at the RO in October 1996.  The 
veteran testified that he was a personnel specialist in 
Vietnam.  As part of his duties he went to different areas 
and base camps for records and to deliver documents.  

In October 1996 the RO received VA treatment records of the 
veteran dated from September 1990 to October 1996.  They 
included February 1994 VA records which indicated that the 
veteran complained about scars on his chest and face.  The 
diagnostic impression was no skin rash.  Also included were 
duplicates of VA records already in the claims folder and 
records of treatment for disabilities other than a skin rash.  

In February 1997 the RO issued a rating decision which denied 
the veteran's request to reopen his claim for a skin 
condition.  The RO stated that the evidence received since 
the Board denied the veteran's claim was merely cumulative of 
evidence already in the claims folder.  The RO sent the 
veteran a letter stating that service connection was denied 
for a skin condition as secondary to herbicide exposure and 
the request to reopen the claim for service connection for a 
skin disorder was denied.

Analysis.  A review of the procedural history of the 
veteran's claim for service connection for a skin disorder 
reveals that the last final disallowance of the claim was the 
July 1980 decision of the Board.  The Board has compared the 
evidence in the claims folder at the time of the July 1980 
decision with the evidence submitted subsequent to that 
decision.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

The evidence in the claims folder in July 1980 included 
service medical records which revealed treatment for 
pseudofolliculitis barbae in service and a diagnosis of that 
disorder at service separation.  The record also included the 
results of a 1979 examination at which time no active lesions 
were present and the examiner was unable to provide a 
definitive diagnosis of a skin disorder.

The evidence added to the claims folder since July 1980 
includes statements related to the history of the veteran's 
skin disorder and medical examination reports.  Although the 
majority of the evidence submitted by the veteran is merely 
cumulative of evidence already in the claims folder it did 
include several new important items.  The evidence submitted 
subsequent to the July 1980 decision includes a May 1992 VA 
examination which included a diagnosis of folliculitis.  An 
October 1993 VA examination included a diagnosis of chronic 
folliculitis.  

The veteran also submitted statements from his father and a 
friend that indicate he returned from service with a skin 
disorder and that he continued to have skin problems since 
service.  The veteran's testimony and the statements of 
others, for the purpose of determining whether new and 
material evidence has been presented, are presumed credible.  
Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In this case the veteran has submitted medical evidence of a 
current diagnosis of a skin disorder.  That evidence bears 
directly on the issue at hand.  It is a basic element of a 
well grounded claim.  The evidence presented in July 1980 did 
not include medical evidence which demonstrated a current 
skin disorder.  The medical evidence is probative of the 
issue and must be considered in order to fairly decide the 
veteran's claim.  

Accordingly, the Board finds that this evidence, by itself or 
in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a).  
Thus, the Board has concluded that the veteran has submitted 
evidence which is new and material to his claim for service 
connection for a skin disorder.  Therefore, the veteran's 
claim for service connection for a skin disorder is reopened.  
38 C.F.R. § 3.156.  

However, the Board's analysis of the veteran's claim for 
service connection for a skin disorder does not end with the 
finding of new and material evidence.  As stated above, the 
Court held in Elkins, supra, that if new and material 
evidence has been presented, immediately upon reopening VA 
must determine whether, based upon all the evidence and 
presuming its credibility, the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  If the claim is well-
grounded, VA may evaluate the merits after ensuring the duty 
to assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  
However, if the claim is not well-grounded, "the 
adjudication process must come to a screeching halt despite 
reopening because a claim that is not well grounded cannot be 
allowed and 'VA assistance in claim development is 
conditional upon the submission of a 'well-grounded' 
claim.'"  Winters v. West, 12 Vet. App. 203, 206 (1999) 
(citing Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).

Whether the Claim for Service Connection for a Skin Disorder 
is Well Grounded.

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of VA to assist such a claimant in developing the 
facts pertinent to the claim attach.  Id.  The Court has 
defined a well-grounded claim as a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Moreover, where a determinative issue involves a 
medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

If the veteran fails to submit evidence in support of a 
plausible claim, VA is under no duty to assist the veteran in 
the development of his claim.  Grottveit at 93.

Analysis.  In this case the veteran has presented records of 
treatment in service for pseudofolliculitis.  On service 
separation examination a diagnosis of pseudofolliculitis was 
noted.  The veteran filed an application for VA compensation 
for a skin disorder at the time of his separation from 
service.  He has provided statements from his father and 
another individual which indicate that he had a skin disorder 
when he was released from service which has been continuously 
symptomatic since that time and has grown increasingly more 
severe.  Inasmuch as a skin disorder is subject to lay 
observation, the statements of the veteran, his father and 
the other individual are competent evidence as to continuity 
of symptomatology.  Additionally, the record now contains a 
current diagnosis of chronic folliculitis.  In view of the 
above, the Board finds that the veteran has presented a well 
grounded claim for service connection for a skin disorder.  
See Hampton v. Gober, 10 Vet. App. 481 (1997).


ORDER

The veteran's claim for service connection for a skin 
disorder is reopened.  


REMAND

The veteran has presented a well-grounded claim for service 
connection for a skin disorder.  Notwithstanding the showing 
of in-service treatment for a skin disorder and post-service 
continuity of symptomatology, medical expertise is required 
to relate the currently diagnosed chronic folliculitis with 
the skin disorder noted in service and the subsequent skin 
disorder symptoms.  Savage v. Gober, 10 Vet. App. 488 (1997); 
Epps v. Gober, 126 F3d 1464 (1997); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992); Slater v. Brown, 9 Vet. App. 240, 243 
(1996).  

The VA examiner in October 1993 diagnosed chronic 
folliculitis but did not offer an opinion as to the date of 
onset or the relationship, if any, between the chronic 
folliculitis currently diagnosed and the skin disorder which 
the veteran manifested during service.  Likewise, the 
examiner did not comment as to the relationship between the 
chronic folliculitis and the skin problems which the veteran 
has experienced since his military service.  The provisions 
of 38 C.F.R. § 3.303(b) require that the current chronic 
condition be the same as the one suffered in service.  The 
Court, in Savage, 10 Vet. App. at 496-97, held that 
continuity of symptomatology requires a relationship between 
the symptoms and the current condition.  Just as a relation-
ship between the skin problems the veteran experienced in 
service and what he presently suffers requires medical 
evidence, so also competent evidence of a connection between 
symptoms experienced after service and current disability is 
required in order to establish service connection for the 
disorder.  Even though a lay person can competently observe a 
rash or "holes" or "spots" on someone's face, medical 
evidence is still required to provide a diagnosis of the 
specific type of skin disorder.  Medical evidence is needed 
to establish a relationship between the observable symptoms 
and the current skin disorder.  Savage, supra.

In a case such as this, the Court has held that the Board 
must obtain an examination in which the examiner specifically 
opines as to whether the appellant currently suffers from the 
claimed disorder and, if so, the probability that such 
condition is related to service.  Hampton, 10 Vet. App. at 
483.  Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should request the veteran to 
identify all health care providers who 
have treated him in the recent past for a 
skin disorder.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which have not been 
previously secured.  

2.  The veteran should again be scheduled 
for a VA dermatology examination to 
determine the etiology of any current 
skin disorder.  The claims folder and a 
copy of this remand should be made 
available to the examiner prior to the 
examination  After examining the veteran 
and reviewing his history, the examiner 
is requested to diagnose any current or 
chronic skin disorders.  He or she is 
asked to render an opinion as to whether 
it is at least as likely as not that any 
current or chronic skin disorder had its 
onset in service or is related to 
service.  The examiner should comment on 
the relationship, if any, between the 
skin problems the veteran experienced 
during service and thereafter and any 
skin disorder found on examination.

Following completion of the above actions, the case should be 
reviewed by the RO.  If the benefit sought remains denied, or 
if a notice of disagreement is received regarding any other 
issue, the veteran and his representative should be provided 
with an appropriate supplemental statement of the case and 
given the opportunity to respond.  The case should then be 
returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

